DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that there is no Information Disclosure Statement filed in the present application.  While there is no requirement that an applicant for a patent make a patentability search, Applicants are reminded that they have an ongoing Duty of Disclosure to disclose information which is material to patentability as defined in 37 CFR 1.56 (see MPEP 609).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim3 objected to because of the following informalities:  Claim 3 does not have a period at the end of the sentence.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “2” has been used to designate both magnetron generator and flow path of multiple diverters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “PFAS”.  As “PFAS” can have more than one definition, it is unclear what “PFAS” means.  For the sake of compact prosecution, “PFAS” is understood to be “perfluoroalkyl substances.”
The term “near-neutral pH level” in claim 1 is a relative term which renders the claim indefinite. The term “near-neutral pH level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites “providing potable water”; “analyzing a pH of water”; ”decontaminating the water” and “adding fresh water.”  It is unclear if “water” is the potable water, the “fresh water” or another water limitation.  Further, claim 2 recites “atomizing the water.”  It is unclear which water limitation is being atomized as there are several embodiments of water recited in claim 1. 
Claims 2-8 are also rejected by virtue of its dependency. 
Claim 2 recites “mixing and atomizing the water”.  It is unclear what components of the method are being mixed.  Further it is unclear if “mixing and atomizing” are one step or two separate and distinct steps of the method.  
Claim 3 recites “a flow rate of the water is approximately 5-10LPM”.  Claim 3 is deemed indefinite as there is no clear step recited.  It is unclear if claim 3 is reciting an inherent feature of the water in the treatment loop limitation or a step of the claimed method. Please clarify the scope of claim 3 by amending the claim to recite a specific action of the claimed method.  Further, claim 3 recites “LPM”.  As “LPM” can have more than one definition, it is unclear what “LPM” means.  For the sake of compact prosecution, “LPM” is understood to be “liters per minute.” 
Claim 4 recites “denaturing the water to remove biological contaminants”.  Claim 4 is deemed indefinite because water cannot be denatured.  The term “denaturing” is generally a reference to modifying the molecular structure of a protein or DNA, i.e. the biological contaminant.  For the sake of compact prosecution claim 4 is understood as “denaturing a biological contaminant in the water”.  
Claim6 recites “UV-A decomposition and disinfection of contaminants in the water and UV-C disinfection of the contaminants.”.  Claim 6 is deemed indefinite as there is no clear step recited.  It is unclear if claim 6 is reciting an inherent feature of the decontamination limitation or a step of the claimed method. Please clarify the scope of claim 6 by amending the claim to recite a specific action of the claimed method.  
Claim 7 recites “further comprising: simultaneously treating PFAS and bio-contaminants by decomposition and disinfection; and sequentially treating the bio-contaminants by disinfection”.  It is unclear how to simultaneously as well as sequentially cause treating of the bio contaminants by disinfection.   Claim 8, which recites “simultaneously treating PFAS and bio-contaminants by decomposition and disinfection; simultaneously treating PFAS and bio-contaminants by decomposition; and sequentially treating bio-contaminants by disinfection”, is also deemed indefinite for the same reasons.  That is, it is unclear how to both simultaneously and sequential cause the same action.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 111252859 A (hereinafter CN 859) in view of US PUB 2016/0251240 (hereinafter US 240). 
Regarding claim 1, CN 859 discloses a method of removing perfluorinated/polyfluorinated compounds from water, such as drinking water (see CN 859 abstract and paragraphs [0007], [0009] & [0018]).  The “method for adsorption and removal of perfluorinated compounds is characterized in that the pH range of the aqueous solution is 3-9, preferably 7-9 (see CN 895 paragraph [0012]).  Figure 2 of CN 859 discloses the relationship between the removal of two PFAS compounds and pH of a solution, which has been adjusted between acidic, neutral and basic pH levels (see CN 859 figure 2).  The “pH of the six sample solutions was adjusted to 3, 4, 5, 6, 7 and 9 with dilute hydrochloric acid and sodium hydroxide, respectively, without adding salt, protein and humic acid, to investigate the effect of pH on the removal of PFASs by PVDF membrane. Influences” (see CN 895 paragraph [0039]).  CN 859 dsicloses that the preferred pH range is 7-9 (see CN 859 paragraph [0053]).  Therefore, CN 859 is deemed to disclose method for providing potable water comprising: monitoring and analyzing a pH of water; adjusting the pH of the water by adding fresh water to establish a near-neutral pH level necessary for decontamination of toxic, fluorinated perfluoroalkyl substances (PFAS) to occur; and decontaminating the water to remove the PFAS, as recited in claim 1.  It is noted that the claim term “fresh water” is not defined in Applicants’ specification and is herein being understood as any aqueous solution other than the water limitation that is being adjusted.  Hence, diluted hydrochloric acid is an aqueous solution that is not the solution to be adjusted and thus, is deemed “fresh water.” 
CN 859 does not explicitly disclose “water in a treatment loop.”   
US 240 discloses a water treatment system, wherein plasma discharges and electromagnetic fields may be applied to a liquid, such as water, to treat unwanted material such as microbial contaminants, in the liquid, such as water (see US 240 abstract, figures 1-14 and paragraphs [0004]-[0018] & [0199]).  US 240 discloses that the system can comprise one or more treatment loos (see US 240 paragraphs [0066], [0235] and figures 1A, 2, 7, 8A, 11A-11F, 12A, & 13).  US 240 discloses “that the physical and chemical properties of a liquid, such as water, will likely vary from one supply system to the next, and such properties can impact the effectiveness of various types of electromagnetic fields in treating the liquid. For example, the mineral content, flow rate, temperature and pH of a liquid (e.g., water) in a system may affect the types and amount of scale and microbes that are likely to form in the liquid. Accordingly, the mineral content, flow rate, temperature and pH of water may at least partially dictate the characteristics of electromagnetic fields that will be effective in treating the water” (see US 240 paragraph [0232]). In US 240, “by measuring the characteristics (e.g., mineral content, flow rate, temperature and pH) of water in the system 300 over time, testing various types of electromagnetic fields applied to the water and testing various methods of supplying and applying electromagnetic output fields to the water, optimum electromagnetic fields for a given water transport system may be identified” (see US 240 paragraph [0234]). US 240 discloses a system comprising a programmable differential temperature controller, a “temperature-compensated pH sensor or meter 316 may be positioned in the make-up water tank 315 to measure the pH levels of the make-up water 315B” (see US 240 paragraph [242]; see also figures 11A and 11B), and an “electric mixer 321 may be used to mix make-up water 315B prior to the start of testing in order to stabilize the pH and conductivity of the make-up water. The electric mixer 321 may be switched off after stabilization of pH and conductivity has been achieved (see US 240 paragraph [243]; see also figures 11A and 11B)
US 240 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the method of CN 859 to the system of US 240 because applying the method of CN 859 to the system of US 240 would contribute to the removal of more contaminants from water, specifically the removal of perfluorinated/polyfluorinated compounds from water.  Additionally, US 240 discloses that pH is an important factor in water systems (see US 240 paragraphs [0232]-[0234], [0242 & [0234] and figures 11A-11F) and CN 859 establishes that monitoring and adjusting pH levels to 6-9 is the preferred pH level for removing perflouro-compounds from water (see CN 859 paragraphs [0007], [0012] & [0053]).  
Further, in the alternative, if CN 859 does not explicitly disclose a “monitoring and analyzing a pH of water in a treatment loop”, then this feature is nonetheless rendered obvious by US 240
One of ordinary skill in the art would be motivated to apply the method of CN 859 to the system of US 240, which includes a treatment loop, pH sensors, multiple water systems, i.e. hot loop 304B, mixing loop 329 and a cold loop 313 in Figures 11A & 11B, as well as mixers, to achieve potable water that is decontaminated by removing both perflouro-compounds and microbial contaminants from water. 
Regarding claim 2, modified CN 859 discloses the invention as discussed above in claim 1. Further, modified CN 859 discloses mixing and atomizing the water to break down and eliminate the PFAS and other contaminants (see rejection of claim 1.  See US 240 reverse ionizer smart probe (310), reverse ionize generator/waveform generator (314))
US 240 discloses that the “liquid treatment system comprising, for example, an inventive waveform generator 314 and an inventive device 310 (i.e., one of the generators and devices described elsewhere herein) connected by a 50 Ohm coaxial transmission cable 312 and impedance matched by an impedance matching control system, such as system 400 in FIG. 12A, may be used to treat liquid in the system 300 that contains unwanted material, such as calcium carbonate (scale) (see US 240 paragraph [0240]; see also paragraphs [0116], [0117], [0126], [0129], [0138], [0139], [0236], [0247], [0248], [0314] and figures 10P, 11A-11F).  The reverse ionize generator/waveform generator of modified CN 859 is deemed to mix and atomize water.  Atomize is understood as being to fragment.  At least some portion of the water from the make up water tank and some portion of the water from the hot liquid tank will mix and atomize as traveling through the system of modified CN 859 and entering the reverse ionizer smart probe (310), reverse ionize generator/waveform generator (314).  
Regarding claim 3, modified CN 859 discloses the invention as discussed above in claim 1. Further, modified CN 859 does not explicitly disclose a flow rate of the water is approximately 5-10 LPM. 
However, modified CN 859 does disclose a flow meter (see US 240 figure 11A-11B, ultrasonic meter (309B), paragraphs [0242], [0363]), a flow correction baffle (see US 240 figure 11A, component (311), paragraphs ) and discloses that flow rate is one of the properties of a system that can affect the effectiveness of the decontamination process (see rejection of claim 1, see also US 240 paragraph [0232]).  Thus, one of ordinary skill in the art would be motivated to modify the flow rate of the system of modified CN 859 in order to optimize the decontamination process. Without showing unexpected results, the claimed flow rate range cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the flow rate of modified CN 859.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the flow rate and, in the course of routine experimentation, arrive at the claimed invention.
Regarding claim 4, modified CN 859 discloses the invention as discussed above in claim 1. Further, modified CN 859 discloses denaturing the water to remove biological contaminants (see rejection of claim 1, see also US 240 paragraph [0199] and [0234]). 
As noted above in 112 section, claim 4 is being understood as “denaturing a biological contaminant in the water”.  Modified CN 859 discloses decontaminating water containing microbial contaminants, which is deemed a biological contaminant.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified CN 859 as applied to claim 1 above, and further in view of US PUB 2008/0290039 (hereinafter US 039). 
Regarding claim 2, modified CN 859 discloses the invention as discussed above in claim 1. 
In the alternative, if modified CN 859 does not explicitly disclose a “mixing and atomizing the water to break down and eliminate the PFAS and other contaminants.”, then this feature is nonetheless rendered obvious by US 357.
US 039 discloses a water treatment system and method for controlling various characteristics, such as pH, of a body of water (see US 039 abstract, paragraphs [0005], [0010], [0045], [0052]).  In the system of US 039, a “pump 35 circulates water from the body of water 12 through an inlet water line 37 and discharges the water under pressure through a nozzle 36a” (see US 039 paragraph [0022]).
US 039 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pump/line/nozzle, as disclosed in US 039, into the system of modified CN 859 because it would assist with moving water from one tank to another in a controlled manner.  This would provide one of ordinary skill in the art with improved control over the system of modified CN 859.  In addition, the components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature of “mixing and atomizing the water to break down and eliminate the PFAS and other contaminants” – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified CN 859 as applied to claim 1 above, and further in view of WO 2019038568 A1 (hereinafter WO 568)
Regarding claim 3, modified CN 859 discloses the invention as discussed above in claim 1. 
In the alternative, if modified CN 859  does not explicitly disclose a “flow rate of the water is approximately 5-10 LPM”, then this feature is nonetheless rendered obvious by US 039.
US 039 discloses a water treatment system comprising “a water structuring assembly having an intake and an outlet and configured to pass water flow along a passageway from the intake to the outlet configured to pass water flow along a passageway from the intake to the outlet. The water structuring assembly may comprise a body portion, wherein the body portion may include a first tubular layer defining a channel coaxially aligned with the passageway, a plurality of structuring bodies positioned in the channel and a dampening layer positioned about the first tubular layer” (see US 039 paragraph [0005]).  In the water treatment system of US 039, the water flow rate is 2 GPM to 8 GPM (see US 039 paragraph [0069].) The flow rate 2 GPM to 8 GPM is equivalent to 7.5 LPM to 30 LPM. 
US 039 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a flow rate of 2 GPM to 8 GPM (7.5 LPM to 30 LPM), as disclosed in US 039, in the system of modified CN 859 because the system of modified CN 859 states that a flow rate is one of the properties of the system that is monitored and adjusted as needed (see US 240 paragraphs [0232]-[0234], [0247]  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in use modify the flow rate of the system of CN 859 in view of US 039 because it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the flow rate and, in the course of routine experimentation, arrive at the claimed invention.
Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified CN 859 as applied to claim 4 above, and further in view of US PUB 2012/0085691 (hereinafter US 691)
Regarding claim 6, modified CN 859 discloses the invention as discussed above in claim 1. 
Modified CN 859 does not explicitly disclose UV-A decomposition and disinfection of contaminants in the water and UV-C disinfection of the contaminants, as recited in claim 6. 
US 691 discloses a water purification treatment apparatus that will sterilize and decontaminate water, including destruction of bacteria and viruses (see US 691 abstract, figures 1-88 and paragraphs [0001], [0005]-[0038], [0116]-[0127], [0138]-[0141], [0146], [0162], [0214]-[0216], [0220]-[0223], [0237], [0252]).  The apparatus of US 691 comprises at least one primary treatment chamber wherein fluid to be treated can flow downward through said chamber, a sterilizing agent, such as a gas like ozone, ozone enriched air or hydrogen peroxide, enters the lower end of said chamber and moves upward through the fluid to be treated, which is flowing downward in said chamber and at least one ultraviolet light treatment is presented at the upper end of the chamber, which treats said liquid after the sterilizing treatment (see US 691 paragraphs [0005]-[0039], [0116]-[0127], [0138]-[0141], [0146], [0167], [0177], [0214]-[0216], [0220]-[0223], [0237], & [0252], figures 1-88 and claims 55-84).  US 691 discloses that for “UV sterilization, UV lamps which emit UV light in the lower range, mid range and upper ranges may be used, that is of wavelengths in the range of 100-280 nm, 280-315 nm and 315-400 nm. Sterilization wavelengths are usually in the lower range” (see US 691 paragraph [0252]).  
US 691 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the water purification treatment apparatus, including the ultraviolet light components, as disclosed in US 691, into the system of modified CN 859 because UV light is able to disinfect and sterilize water, including destroying microbial contaminants, such as viruses and bacteria.  It would have been obvious to one of ordinary skill in the art to include the ultraviolet light component, as disclosed in US 691, into the system of modified CN 859 and reasonably expect the resulting apparatus to work as the prior art intended.  Thus, modified CN 859 in view of US 691 is deemed to disclose UV-A decomposition and disinfection of contaminants in the water and UV-C disinfection of the contaminants.
As noted above in 112 section, claim 4 is being understood as “denaturing a biological contaminant in the water”.  Modified CN 859 in view of US 691 necessarily discloses denaturing a biological contaminant in the water.  That is, UV light treatment of microbial contaminated water will cause at least some denaturing of a biological contaminant in said water.  The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.  
Regarding claim 5, modified CN 859 in view of US 691 discloses the invention as discussed above in claim 4. Further, modified CN 859 in view of US 691 discloses applying 220 nm to 260 nanometer ultraviolet C (UV-C) light to the water (see rejection of claim 6; see also US 691 paragraph [0252]). 
Regarding claim 7, modified CN 859 in view of US 691 discloses the invention as discussed above in claim 1. Further, modified CN 859 in view of US 691 discloses simultaneously treating PFAS and bio-contaminants by decomposition and disinfection; and sequentially treating the bio-contaminants by disinfection (see rejection of claim 6; see also US 691 figures 1-88 comprising a plurality of chambers providing multiple treatments of the liquid.  This is deemed simultaneously treating PFAS and bio-contaminants by decomposition and disinfection; and sequentially treating the bio-contaminants by disinfection).
Regarding claim 8, modified CN 859 in view of US 691 discloses the invention as discussed above in claim 1. Further, modified CN 859 in view of US 691 discloses simultaneously treating PFAS and bio-contaminants by decomposition and disinfection; simultaneously treating PFAS and bio-contaminants by decomposition; and sequentially treating bio-contaminants by disinfection (see rejection of claim 6; see also US 691 figures 1-88 comprising a plurality of chambers providing multiple treatments of the liquid.  This is deemed simultaneously treating PFAS and bio-contaminants by decomposition and disinfection; simultaneously treating PFAS and bio-contaminants by decomposition; and sequentially treating bio-contaminants by disinfection).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773